               Case 1:19-cv-08910-VSB Document 80
                                               79 Filed 01/21/21
                                                        01/20/21 Page 1 of 1



                                                                                    Jeffrey P. Englander
                                                                                    Partner
                                                                                    (212) 735-8720
                                                                                    jenglander@morrisoncohen.com


                                                 January 20, 2021

VIA ECF
Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415                                                       1/21/2021
New York, NY 10007

            Re:         Mardice, et al. v. Ebony Media Operations, LLC (“Ebony”), et al.
                        Case No. 19-cv-8910 (VSB)

Dear Judge Broderick:

        As counsel for Defendants in the above-referenced matter, we are in receipt of Your Honor’s
submit this further letter in response to and accordance with Your Honor’s Opinion and Order, dated
January 15, 2021 (ECF Docket No. 78)(the “Order”), lifting the stay as applicable to the non-debtor
Defendants and directing the filing of a new proposed case management plan and scheduling order
by on or before January 21, 2021.

        Due to the fact that one of the individual Defendants with whom we are obligated to
communicate and from whom we are obligated to take direction is currently infected with, afflicted
by and receiving treatment for COVID-19, which has prevented this necessary communication, we
respectfully seek a continuance of two weeks in which to comply with your Order. We have shared
this request with counsel for Plaintiffs who have advised that they do not object to this request.

        We thank the Court for its understanding and consideration of this request—counsel’s first
application of this kind.



                                                     Respectfully submitted,

                                                     /s/ Jeffrey P. Englander
                                                     JEFFREY P. ENGLANDER


cc:         Innessa M. Huot, Esq., Counsel for Plaintiffs




#10017302 v1 \028430 \0001
